Citation Nr: 1510522	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  14-27 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder from September 5, 2013?


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, granting service connection for PTSD.  Jurisdiction is with the St. Petersburg, Florida RO.  

The Board notes that the Veteran has another appeal before the Board at this time.  That appeal originates from a different agency of original jurisdiction and is the subject of a separate decision.  The notice of disagreement discussed below was discovered on review of VBMS records in connection with the appeal being addressed in a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a timely July 2014 notice of disagreement as to the initial rating assigned for posttraumatic stress disorder, however, a statement of the case has not yet been issued.  Therefore, notwithstanding the fact that the RO has yet to certify this claim to the Board, case law precedent requires that the Board remand this claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




